Citation Nr: 0011261	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  93-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for herniated nucleus 
pulposus of L5-S1 with failed back surgery on a direct basis 
and as secondary to the service-connected residuals of a 
compression fracture of T11 and T12.  

3.  Entitlement to a temporary total convalescence evaluation 
for a period of hospitalization from December 18, 1991 to 
December 26, 1991.  

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a compression fracture of T11 and T12.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1992 the RO 
denied entitlement to an increased evaluation for residuals 
of a compression fracture at T11- T12, and a temporary total 
convalescence evaluation.  

In February 1993 the RO, in pertinent part, denied 
entitlement to service connection for PTSD.  

The RO denied entitlement to service connection for herniated 
nucleus pulposus at L5-S1 with failed back surgery and 
affirmed the prior denial of entitlement to an increased 
evaluation for residuals of a compression fracture at T11-T12 
when it issued a rating decision in June 1993.  

The RO affirmed the determinations previously entered when it 
issued a rating decision in December 1994.  

The issues on appeal were originally before the Board in 
January 1997 at which time they were remanded to the RO for 
further development and adjudicative actions.  

In October 1999 the RO affirmed the prior denials of 
entitlement to service connection for PTSD and a herniated 
nucleus pulposus at L5-S1 with failed back surgery, and an 
evaluation in excess of 20 percent for residuals of a 
compression fracture at T11-12.

The case has been returned to the Board for further appellate 
review.

Review of the claims files reveals that on a statement 
received in December 1991, the veteran has claimed 
entitlement to paragraph 30 benefits for a period of 
hospitalization in September 1990.  This issue has been 
neither procedurally prepared nor certified for appellate 
review and is referred to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  The veteran participated in combat while serving on 
active duty in the Republic of Vietnam.  

2.  The probative evidence of record does not show that the 
veteran has PTSD linked to stressors of service origin.  

3.  The probative medical evidence of record shows that the 
post service diagnosed herniated nucleus pulposus of L5-S1, 
with failed back surgery is not related to any injury or 
incident of service origin.  

4.  The claim of entitlement to service connection for a 
herniated nucleus pulposus of L5-S1, with failed back surgery 
as secondary to the service-connected residuals of a 
compression fracture of T11 and T12 is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

5.  The veteran was hospitalized at a private facility from 
December 18, 1991 to December 26, 1991, during which he 
underwent a laminectomy and disc excision of L-5, S-1, which 
was not treatment for a service-connected disability.

6.  The service-connected residuals of a fracture of T11 and 
T12 are productive of not more than moderate or severe 
limitation of motion of the dorsal (thoracic) spine, with 
demonstrable deformity of a vertebral body.

7.  The service-connected residuals of a fracture of T11 and 
T12 have not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  A herniated nucleus pulposus of L5-S1, with failed back 
surgery was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  The claim of entitlement to service connection for a 
herniated nucleus pulposus of L5-S1, with failed back surgery 
as secondary to the service-connected residuals of a 
compression fracture of T11 and T12 is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a temporary total disability rating for 
convalescence have not been met, and the veteran has not 
submitted a claim upon which relief may be granted.  38 
C.F.R. § 4.30 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



5.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of T11 and T12 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5291-5285 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records reveals that no 
pertinent abnormalities were noted on the report of the 
service entrance examination which was conducted in January 
1967.  In November 1968, the veteran incurred a compression 
fracture of T11 and T12 when a trailer fell on him.  A report 
of a June 1970 Medical Evaluation Board included a primary 
diagnosis of compression fractures of T11 and T12 with 
intervertebral disc disruption.  It was the opinion of the 
Board that the veteran was unfit for further duty as a result 
of this injury.  There were no complaints of, diagnosis of or 
treatment for any mental disorders included in the service 
medical records.  

Review of the service personnel records reveals the veteran 
served in the Republic of Vietnam as evidenced by his receipt 
of the Vietnam Service Medal and the Vietnam Campaign Medal.  
Additionally the veteran was awarded the Combat Action 
Ribbon.  

Service connection was granted for residuals of a compression 
fracture of T-11 and T-12 in December 1970.  The disorder was 
evaluated at that time as 20 percent disabling.  

The report of an October 1971 VA neurology examination is of 
record.  The diagnosis at that time was no neurological 
disorder found.  

The report of an October 1971 VA orthopedic examination 
included a diagnosis of old healed compression fracture of T-
11 and T-12.  It was noted at that time the veteran 
complained of occasional problems with his back manifested by 
stiffness and occasional pain.  When questioned specifically 
where his pain occurred, the veteran pointed to his mid-
lumbar region.  An X-ray of the lumbodorsal spine revealed a 
compression fracture of the body of D-12 with approximately 
50% collapse.  The contiguous vertebrae appeared to be 
intact.  

An October 1975 VA neurological evaluation resulted in a 
diagnosis of no neurological disorder found.  

On the report of an October 1975 VA orthopedic examination it 
was noted the veteran complained of periodic pain in the 
lower back which occurred with twisting, lifting and on 
exertion.  Physical examination revealed a complete normal 
range of motion in all directions.  X-rays of the thoracic 
spine revealed anterior compression of approximately one 
third of the vertebral body height at T-12.  The remainder of 
the vertebral body heights and disc spaces were maintained.  
The diagnosis was chronic mild symptomatic residuals of a 
compression fracture of T11 and T12.  

Private treatment records from Humana Hospital Southmore have 
been associated with the claims files.  The records reveal 
that the veteran was hospitalized from January 1987 to 
February 1987.  The discharge diagnoses were acute 
dysrhythmic disorder and osteophyte of the right toe.  It was 
noted in the records that the veteran had a past history of 
episodic and recurrent depression and had been treated with 
anxiolytics and antidepressants intermittently for the past 
several years.  

Private treatment records from Bayshore Medical Center have 
been associated with the claims files.  The records evidence 
that the veteran was hospitalized from September 18, 1990 to 
September 28, 1990.  The reason for the hospitalization was 
reported as a herniated nucleus pulposus of L-5, S-1 on the 
left side.  A laminectomy and disc excision of L-5, S-1 were 
performed.  

A May 1991 Computed Tomography (CT) scan of the lumbar spine 
revealed fairly extensive extradural fibrosis in the lateral 
recess, spinal canal and neural foramen on the left at the 
L4-5 level.  

The Bayshore Medical Center records further reflect that the 
veteran was hospitalized from December 18, 1991 to December 
26, 1991 with a diagnosis of mechanical back pain at L4-L5 
and L5-S1 with epidural scarring.  A laminectomy of L4-L5 and 
L5-S1 on the left with lysis of adhesions and exploration of 
disc space and lumbosacral fusion of L4 to the sacrum was 
performed.  

The veteran was hospitalized again from May 1995 to June 
1995.  It was noted that he was in his usual state of health 
until he injured his back while bending over to load his 
truck.  The pertinent discharge diagnosis was acute low back 
strain.  An October 1996 Magnetic Resonance Imaging (MRI) of 
the lumbar spine revealed post-operative changes from a 
laminectomy at L4-L5 and a posterolateral fusion extending 
from L4 to S1 on the right and L5 to S1 on the left; 
hypertrophic degenerative changes at L4-5 and L5-S1; 
generalized foraminal stenosis and an old compression 
fracture of L1.  It was noted that T12 was not included on 
the examination.  

VA outpatient treatment records have been associated with 
claims files.  The records evidence complaints of and 
treatment for back pain beginning in October 1991.  In 
December 1991, it was noted the veteran had a 23 year history 
of low back pain which started after a trailer fell on him.  
A psychiatric evaluation was conducted in August 1993.  It 
was noted the veteran experienced nightmares of Vietnam.  The 
pertinent assessments were depression not otherwise specified 
and rule out PTSD.  An assessment of depression not otherwise 
specified and rule out PTSD was made in September 1993.  No 
stressors were reported.  In October and November 1993, 
assessments of depression not otherwise specified and PTSD 
symptoms were made.  No stressors were reported.  

In January 1994 and March 1994, assessments of depression not 
otherwise specified and rule out PTSD were made.  No military 
stressors were reported.  

A social worker assessment was conducted in April 1994.  It 
was noted that the veteran was a Vietnam veteran.  The 
pertinent assessments were post-traumatic stress syndrome and 
major depression.  A psychological evaluation was also 
conducted in April 1994.  It was noted the veteran's chief 
complaint was related to his back injury.  He did report 
several close friends had died in Vietnam and also that on 
one occasion he had to go several days with the blood of a 
friend on his clothes as he was unable to shower.  The 
veteran also reported that several family members were ill at 
the time of the evaluation which was also distressing to him.  
The pertinent diagnostic impressions were "Anxiety Disorder 
NOS (PTSS)" and also major depression.  A separate 
psychological assessment conducted in April 1994 included 
pertinent assessments of depression not otherwise specified 
and PTSD symptoms.  Military stressors were reported.  

In September 1994, impressions of resolving but severe major 
depression and post-traumatic stress syndrome were 
formulated.  An impression of post-traumatic stress syndrome 
and major depression was made in August 1995.  No military 
stressors were reported.  Post-traumatic stress syndrome was 
again included as an impression in December 1995.  No 
military stressors were reported.  Post-traumatic stress 
syndrome by history was noted in May 1996.  History of post-
traumatic stress syndrome was noted on clinical records dated 
in July 1996, September 1996 and March 1997.  A November 1997 
MRI revealed multilevel degenerative changes with post-
operative changes at L4/5.  A fairly severe central canal 
spinal stenosis at L3/4 that may approach the equivalent of a 
myelographic block at that level and also some central canal 
stenosis at L4/5 was also noted.  

Private treatment records from DM., M.D. have been associated 
with the claims files.  The records evidence intermittent 
complaints of and treatment for back pain beginning in May 
1990.  In May 1990, it was noted the veteran hurt his back 
when he tripped and fell in his garage.  The assessment at 
that time was contusion of the coccyx and low back.  A June 
1990 X-ray revealed no trauma or pathology of the lumbar 
spine.  An X-ray of the thoracic spine revealed a partial 
collapse of the body of T12.  

A July 1990 MRI of the lumbar spine revealed evidence of a 
healing compression fracture at T12 and disc degeneration and 
protrusion consistent with a herniated nucleus pulposus at 
L5-S1.  A July 1990 consultation report included the notation 
that the veteran injured his low back in May 1990 when he 
tripped over a skateboard and landed on his buttocks.  The 
pertinent impression was rule out possible intervertebral 
disc irritation of L4,5 with L5 radiculopathy.  

In October 1990, Dr. DM noted the veteran had fallen at home 
two times since his back surgery.  In May 1995, it was noted 
the veteran was loading something into his truck when he felt 
a pop in his back and developed sharp pain.  He reported he 
had fallen to the ground.  The assessment was rule out 
fracture and lumbosacral strain.  A May 1995 MRI examination 
resulted in impressions of post surgical and degenerative 
changes at the L4-5 level including perithecal fibrosis; 
degenerative L5-S1 intervertebral disc with narrowing of the 
right lateral recess and right intervertebral foramina by 
hypertrophic degenerative changes; no definite pathologic 
disc bulging and compression fractures of the L1 and T12 
vertebral bodies.  

An X-ray of the lumbar spine in January 1996 revealed 
anterior superior compression of T12 and L1 vertebral bodies 
which was probably old; narrowing, sclerosis and irregularity 
of L4-5 disc interspace suggesting a discitis and also a 
bilateral posterior fusion procedure mainly between L4 and 
sacrum on the right and L5 and the sacrum on the left.  An 
October 1996 X-ray revealed posterior bony fusion changes in 
the lower lumbar and upper sacral spine.  Compression 
fractures of T12 and L1 of an uncertain age were also noted.  
The bones were demineralized.  An October 1996 MRI of the 
lumbar spine revealed post-operative changes from a 
laminectomy at L4-L5 and a posterolateral fusion extending 
from L4 to S1 on the right and L5 to S1 on the left; 
hypertrophic degenerative changes at L4-L5; generalized 
foraminal stenosis and anteroposterior stenosis at L3-L4 
which was felt to be congenital and an old compression 
fracture of L1.  T12 was not included on the examination.  It 
was noted there was no change in the lumbar spine since a May 
1995 MRI.  

A private neurology examination was conducted in August 1991.  
The veteran reported injuring his back during active duty.  
It was also noted that in May 1990, he had fallen on his 
buttocks while at work and developed severe pain in his lower 
back.  He underwent two operations on his back.  It was noted 
that since the operation he had a great deal of constant 
pain.  The impression was that the veteran's back should not 
be treated with surgery but with medication.  

A private psychological evaluation was conducted in October 
1992.  It was noted the veteran worked for 17 years and was 
terminated during his second surgery for health reasons.  The 
veteran reported that his back pain became significantly 
worse in May of 1990.  The Axis I diagnosis was a single 
episode of severe major depression without psychotic 
features, evidenced by depressed and irritable mood, 
diminished interest in activities, significant weight gain, 
insomnia, feelings of worthlessness, diminished concentration 
and thoughts of death.  

A VA spine examination was conducted in April 1993.  The 
diagnoses were mildly symptomatic compression fracture of T-
12 and herniated nucleus pulposus L5-S1 with failed back 
surgery, status post laminectomy and status post fusion with 
continued pain and left leg radiculopathy which was 
moderately to severely symptomatic.  

A VA general medical examination was conducted in August 
1994.  The claims files were not available for review.  The 
veteran reported he had constant back pain which radiated 
down the left leg with associated numbness of the left foot.  
He informed the examiner a trailer had fallen on him during 
active duty which resulted in a compression fracture of T11 
and T12 as well as a herniated nucleus pulposus of L4-L5.  
The pertinent diagnoses were chronic lower back pain status 
post two surgeries, service-connected disability followed up 
by private physician and morbid obesity.  It was noted the 
veteran was informed that pain in the lower back and other 
weight bearing joints is usually worse in heavy people.  It 
was further noted that the veteran claimed he was diagnosed 
as having PTSD.  

The report of a September 1994 VA PTSD examination has been 
associated with the claims files.  The veteran reported he 
was biased towards Vietnamese people because too many of the 
men he knew were killed by them.  Four members of his unit 
were severely wounded and had to be medevaced.  The veteran 
did not know if the men lived or died.  He could remember the 
faces but not the names of the men.  He reported that a good 
friend named Mike was shot in the shoulder and he helped 
apply first aid to the man before medical help arrived.  It 
was noted that recently, he had become more active and was no 
longer 90% bedridden.  He reported that he had to retire due 
to problems with his back.  The Axis I diagnoses were anxiety 
disorder not otherwise specified with PTSD traits and 
depressive disorder not otherwise specified in partial 
remission on medication.  The Axis III diagnosis was chronic 
low back pain status post surgery.  

The transcript of a June 1995 local RO hearing has been 
associated with the claims files.  The veteran's 
representative alleged that the original service-connected 
back disorder had "spread" to the rest of the veteran's 
back.  The representative further opined that although the 
veteran had an accident at home, he did not feel the accident 
contributed to the back problems as the back problems were 
already in existence at the time of the accident.  The 
veteran testified that there was no doubt in his mind that 
his low back disorder was due to the in-service injury.  

He felt as though he should receive Paragraph 29 benefits for 
a period of hospitalization in December 1991.  He testified 
he sought treatment for a mental disorder from a private 
physician in 1970.  The physician had since passed away and 
the veteran was unable to obtain those treatment records.  It 
was the veteran's spouse's opinion that he could not work as 
a result of his service-connected disability.  The veteran 
testified that he injured his back at home in his garage and 
this necessitated a second back surgery.  He testified that 
he witnessed good friends die in combat.  He reported he was 
involved in one or two firefights per week while in Vietnam.  
He was also mortared.  He testified he had had a nagging back 
ache off and on since active duty.  He testified that the 
pain he experienced when he injured his back in his garage, 
felt exactly the way his back felt while he was on active 
duty in Cuba.  

The report of a May 1997 VA spine examination has been 
associated with the claims files.  The veteran complained of 
pain in the low back which radiated down his leg.  Physical 
examination of the lumbar spine revealed a loss of normal 
lumbar lordosis.  Mild gibbus deformity of the thoracic spine 
was present.  Forward bending was limited to 50 degrees, 
extension was limited to -10 degrees.  Bending to the left 
and to the right could be accomplished to 10 degrees.  
Rotation could be accomplished to 20 degrees bilaterally.  

X-rays were interpreted as revealing a healed compression 
fracture of T12-L1 and also moderate osteoporosis of the 
thoracic and lumbar spine.  The diagnoses were moderately 
symptomatic status post compression fracture T11-T12-L1 with 
mild gibbus deformity and intervertebral disc syndrome of the 
lumbar spine, status post lumbar laminectomy and fusion L4-5-
S1 with left leg radiculopathy which was severely 
symptomatic.  The examiner noted the injury in 1968 would 
explain the compression fractures of the low thoracic spine 
as well as the intervertebral disc injury of the lumbar 
spine.  It was the examiner's opinion that the intervertebral 
disc injury of the lumbar spine should be considered service-
connected as the veteran had no other history of significant 
trauma after the original injury which could explain the 
veteran's disk problems.  

A VA mental disorders examination was conducted in June 1997.  
The examination was conducted by a board of two psychiatrists 
who had access to and reviewed the veteran's claims files.  
The veteran reported that he was involved in fire fights on 
average once or twice per week.  He reported he served in the 
field as a machine gunner for nine months.  He recalled a 
stressful incident where a buddy was shot in the shoulder and 
the veteran applied pressure on the wound until medical help 
could arrive.  Another stressful event was when a trailer 
wheel fell on his back.  The Axis I diagnoses were chronic 
major depressive disorder and anxiety disorder with features 
of PTSD.  The examiners noted the veteran engaged in combat 
but did not respond with intense fear, helplessness or terror 
"as defined in DSM-IV."  



The examiners noted he maintained his usual duties and even 
signed up for another tour of duty until his back injury 
prevented this.  The examiners noted he did have some re-
experiencing of the war with flashes of his buddies faces and 
nightmares but there was no avoidance behavior or numbness of 
responsiveness related to the trauma.  He did have problems 
falling asleep but this was linked to his pain in the back.  
There was no evidence of hypervigilance or exaggerated 
startle.  The examiners noted he had been functional socially 
and occupationally prior to the deterioration of his back in 
1990.  It was found that he did not meet the full criteria 
for PTSD and his primary problems involved multiple losses in 
civilian life.  It was the examiners' opinions that there was 
no evidence that the veteran's combat experience negatively 
affected his employability.  

The veteran was afforded another VA spine examination in June 
1998.  The claims files were reviewed in conjunction with the 
examination.  He reported he injured his back during active 
duty when a trailer fell on it.  He continued to have 
problems with his back for the rest of service.  As of 1975, 
he had only minimal back pain which was primarily in the 
upper lumbar region without history of radicular symptoms.  
He thereafter had some intermittent low back pain while 
working.  He reported that his back went out in 1989 when 
exiting a car.  Thereafter he had rather significant left leg 
pain.  Two operations were performed but he continued to have 
incapacitating low back pain with pain into the left leg on 
occasion.  

Physical examination revealed no evidence of a gibbous 
deformity at the level of the fracture.  Forward flexion was 
45 degrees with most of the motion at the hips.  
Intersegmental motion was remarkable for 5 degrees of right 
side bending, 15 degrees of left side bending and extension 
to 5 degrees.  Ankle reflex was lost on the left.  Mild calf 
atrophy was present on the left.  The impression from the 
examination was service-connected compression fracture T12 
and nonservice-connected herniated nucleus pulposus L5-S1 
status post laminectomy and subsequent laminectomy with 
fusion, now with failed back syndrome.  



The examiner noted the veteran had weakened motion of the 
lumbar spine.  Lower extremity strength was normal.  The 
examiner opined that during flare-ups, the veteran was 
limited in his ability to be up and around or during 
prolonged sitting.  It was the examiner's further opinion 
that the veteran's current low back disorder was less likely 
the result of the in-service back injury as opposed to any 
post-service back injury.  The examiner opined that the 
service-connected thoracic spine disability had minimal 
effect on the nonservice-connected low back disability.  
"The possibility of an aggravation of [the veteran's] lower 
lumbar region at the time of the injury is entertained, but 
given the patient's own description of his course following 
discharge from the service and the examination dated in 1975, 
it does not appear that he had significant low back symptoms 
following discharge from the service."  


Criteria for Evaluation of Service Connections Claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).




In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.


Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  


An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

On the question of medical causation, a competent opinion of 
a medical professional is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Service connection for PTSD.

Initially, the Board finds the claim of entitlement to 
service connection for PTSD to be well grounded within the 
meaning of 38 U.S.C.A. §  5107.  Associated with the claims 
files are impressions of PTSD formulated by competent health 
care professionals.  At least one of the impressions of PTSD 
noted the veteran was a Vietnam veteran.  Finally, the Board 
notes the veteran was in receipt of the Combat Action Ribbon 
as a result of his service in Vietnam which is indicative of 
the veteran's participation in combat.  Based on the above, 
the Board finds the claim is well-grounded.  

The Board is also satisfied that all relevant and available 
facts have been properly developed.  The veteran has been 
examined by VA in connection with his claim and he has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The Board finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  The 
evidence which supports the veteran's claim are the 
impressions of PTSD and post-traumatic stress syndrome which 
were included in the VA outpatient treatment records.  The 
fact that he served in Vietnam and was awarded the Combat 
Action Ribbon also supports the veteran's claim.  

In view of the fact that the veteran was awarded the Combat 
Action Ribbon the Board finds the veteran is a combat veteran 
and in the absence of clear and convincing evidence to the 
contrary, and based on the finding that the veteran's claimed 
stressors are consistent with the circumstances, conditions, 
or hardships of the veteran's service, his lay testimony 
alone establishes the occurrence of the claimed in-service 
stressors.  

The issue on appeal however, does not turn on the question of 
the occurrence of verified in-service stressors which are 
conceded.  In the present case, the more probative evidence 
of record demonstrates that the veteran does not have PTSD.  
The September 1994 VA PTSD examination and the June 1997 VA 
mental disorders examination both resulted in findings that 
the veteran did not have PTSD as a result of his active duty 
experiences.  

The Board places greater probative weight on the findings of 
the June 1997 VA examination which was conducted by a board 
of two psychiatrists as these examiners had access to and 
reviewed the veteran's complete claims files prior to 
formulating their opinions.  

Additionally, these examiners cited to objective evidence in 
the claims files which indicated to them why the veteran did 
not have PTSD as a result of his active duty experiences.  In 
contrast to this are the clinical records which include 
impressions of PTSD.  None of these records include any 
rationale as to why the health care professionals thought the 
veteran had PTSD.  The Court has held that a fully informed 
decision, based on objective documentation and review of all 
relevant records is more probative than an examination based 
on related history or memory.  See Rollings v. Brown, 8 Vet. 
App. 8 (1995); Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board also notes that the Court has consistently declined 
to adopt a rule that accords greater weight to the opinions 
of treating physicians.  Chisem v. Brown, 8 Vet. App. 374 
(1995).  In short, the Board finds that the more probative 
opinions are those offered by VA examiners who had access to 
a complete and accurate history of the veteran's in-service 
and post-service symptomatology and contributing factors and 
who clearly addressed all potential diagnoses and gave a 
rationale for their conclusions.  Those opinions are 
consistent in finding that the veteran does not meet the 
diagnostic criteria for PTSD.  

The Board also places greater probative weight on the 
findings of the September 1994 and June 1997 VA examinations 
as both examinations were conducted by health care 
professionals who were specifically tasked with determining 
the correct diagnosis of the veteran's mental disorder as 
opposed to rendering treatment.  

The Board notes that the veteran has been diagnosed with 
other mental disorders, including predominantly depression.  
However, these other mental disorders have not been linked to 
the veteran's period of active duty in any way.  There is no 
evidence of record demonstrating the veteran had a psychosis 
within one year of discharge, which would have been subject 
to presumptive service connection.  Service connection for a 
mental disorder other than PTSD is not warranted.  

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  


The Board has considered the applicability of the regulation 
requiring that any reasonable doubt regarding service 
connection be resolved in the veteran's favor, and finds that 
reasonable doubt does not exist because there is not an equal 
balance of positive and negative evidence.  38 C.F.R. § 3.102 
(1999).  


Service connection for herniated nucleus 
pulposus of L5-S1, with failed back 
surgery on a direct basis.  

Initially, the Board finds the claim of entitlement to 
service connection for herniated nucleus pulposus L5-S1 with 
failed back surgery on a direct basis is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  Associated with 
the claims files is the report of a May 1997 VA spine 
examination.  The examiner who conducted the examination 
provided an opinion which links an intervertebral disc injury 
of the lumbar spine to the in-service accident in 1968 which 
resulted in a compression fracture of T11 and T12.  Based on 
this opinion, the Board finds the veteran's has submitted a 
well-grounded claim.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  The Board notes the veteran testified as 
to private treatment he received for his back.  The veteran 
and his representative testified that they would obtain those 
outstanding treatment records which had not been associated 
with the claims files.  The records have not been obtained 
and the veteran has not provided addresses of where to 
contact the health care professionals.  The Court has held 
that "the duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board reminds the veteran if he wants VA to consider 
documents not in the possession of the Federal Government, he 
must either (1) furnish them to VA, or (2) request VA to 
obtain them by providing an appropriate release for such 
purpose, and by demonstrating how the documents are relevant 
to his claim.  Counts v. Brown, 6 Vet. App. 473, 479 (1994).

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for herniated 
nucleus pulposus of L5-S1 with failed back surgery.  As noted 
above, the examiner who conducted the May 1997 VA spine 
examination opined that the veteran's intervertebral disc 
injury of the lumbar spine should be service-connected as it 
was the result of the in-service accident in 1968 and the 
examiner noted the veteran did not have a history of other 
significant trauma after service which could explain the 
veteran's disk problems.  

The Board notes the opinion included in the report of the 
August 1994 VA general medical examination.  This examiner 
included a diagnosis of chronic lower back pain status post 
two surgeries, service-connected disability followed up by a 
private physician.  This examiner reported he did not have 
access to the veteran's claims files when he conducted the 
examination and formulated his opinion.  The Board further 
notes, the veteran informed this examiner that while in the 
service in 1968, a trailer fell on his back which resulted in 
a compression fracture of T11 and T12 as well as a herniated 
nucleus pulposus of L4-L5.  

In contrast to the August 1994 and May 1997 examinations is 
the opinion included in the report of the June 1998 VA spine 
examination.  The examiner who conducted that examination 
opined that the veteran's current low back disorder was less 
likely the result of the in-service injury as opposed to any 
post-service back injury.  The Board notes this examiner had 
access to the veteran's complete claims files when 
formulating his opinion.  This is particularly relevant in 
this case as there is evidence of record demonstrating that 
the veteran experienced several different falls after his 
discharge from active duty.  

The Board notes the records from Dr. DM reveal the veteran 
sought treatment from the doctor in June 1990 after a fall 
which had occurred in May 1990.  The examiners who conducted 
the August 1994 and May 1997 examinations did not discuss the 
veteran's post-service falls.  The August 1994 examination 
affirmatively was not based on a review of the evidence 
included in the claims files.  The Board assumes the May 1997 
examination was based on a history supplied by the veteran.  

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).  Based on the 
above, the Board places greater probative weight on the 
findings of the June 1998 VA examiner who found that the 
herniated nucleus pulposus of L5-S1 with failed back surgery 
was not related to the in-service back injury in 1968.  

The Board notes there is no evidence of record demonstrating 
the veteran's herniated nucleus pulposus of L5-S1 with failed 
back surgery warrants service connection on a presumptive 
basis.  There is no objective evidence of record showing 
arthritis of the lumbar spine was present to a compensable 
degree within one year of discharge from active duty.  

As the Board has found the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for herniated nucleus pulposus of L5-S1 with 
failed back surgery on a direct basis, the doctrine of 
reasonable doubt is not for application in his case.


Service connection for herniated nucleus 
pulposus of L5-S1, with failed back 
surgery as secondary to the service-
connected residuals of a compression 
fracture of T11 and T12.  

The Board finds the claim of entitlement to service 
connection for herniated nucleus pulposus of L5-S1 with 
failed back surgery as secondary to the service-connected 
residuals of a compression fracture of T11 and T12 is not 
well-grounded.  

The veteran has alleged that his service-connected residuals 
of a compression fracture of T11 and T12 caused or 
contributed substantially and materially to his herniated 
nucleus pulposus of L5-S1 with failed back surgery.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease of disability 
or an event.  The veteran is currently service-connected for 
residuals of a compression fracture of T11 and T12.  
Additionally, there is competent evidence of record showing 
that he currently has a low back disorder.  His claim must be 
denied on a secondary basis, however, as there is no 
competent evidence of record linking the current back 
disorder to the service-connected disability on a secondary 
basis.  

When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that any low 
back disability is related to the service-connected residuals 
of a compression fracture of T11 and T12 is not competent 
evidence.

While the veteran is competent to describe the symptomatology 
he experienced, he is not qualified to render a diagnosis or 
etiology of such complaints.  In light of the absence of any 
competent evidence of a nexus between the veteran's current 
low back disorder and the service-connected residuals of a 
compression fracture of T11 and T12, his claim is not well 
grounded.  


There has been no medical evidence submitted to indicate a 
nexus between the veteran's service-connected residuals of a 
compression fracture of T11 and T12 and his current low back 
disorder.  Where the medical reports of record do not 
establish a nexus between the service-connected disabilities 
and the veteran's low back disorder, the claim is not well 
grounded.  Caluza, 7 Vet. App. 498.  When the issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
Grottveit, 5 Vet. App. at 93.  No such evidence has been 
submitted.

Based on the foregoing, the Board concludes that the veteran 
has failed to submit evidence that justifies a belief by a 
fair and impartial individual that his claim for service 
connection for a herniated nucleus pulposus of L5-S1, with 
failed back surgery as secondary to his service-connected 
residuals of a compression fracture of T11 and T12 is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, at 611.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 F. 
3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board notes the veteran testified as to 
private treatment he received for his back.  The veteran and 
his representative testified that they would obtain those 
outstanding treatment records which had not been associated 
with the claims files.  

The records have not been obtained and the veteran has not 
provided addresses of where to contact the health care 
professionals.  The Court has held that "the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  



The Board reminds the veteran if he wants VA to consider 
documents not in the possession of the Federal Government, he 
must either (1) furnish them to VA, or (2) request VA to 
obtain them by providing an appropriate release for such 
purpose, and by demonstrating how the documents are relevant 
to his claim.  Counts v. Brown, 6 Vet. App. 473, 479 (1994).

As the veteran's claim of entitlement to service connection 
for herniated nucleus pulposus of L5-S1, with failed back 
surgery as secondary to the service-connected residuals of a 
compression fracture of T11 and T12 is not well grounded, the 
doctrine of reasonable doubt is not for application in his 
case.

As to the claim of entitlement to service connection for 
herniated nucleus pulposus of L5-S1, with failed back surgery 
as secondary to the service-connected residuals of a 
compression fracture of T11 and T12, because the veteran has 
not submitted a well grounded claim, VA is under no 
obligation to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. 5107(a).

However, the Board is cognizant the Court has held that VA 
may have an obligation under 38 U.S.C.A. 5103(a) to advise 
the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in possession of VA, VA 
must advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that the veteran is cognizant of such a 
requirement.



Entitlement to a temporary total 
convalescence evaluation for a period of 
hospitalization from December 18, 1991 to 
December 26, 1991.

Criteria & Analysis

38 C.F.R. § 4.30 provides that a total disability rating will 
be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.

Total ratings will be assigned if treatment of a service- 
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence (effective as to outpatient 
surgery March 1, 1989); (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  Id.

The Board finds the claim of entitlement to a temporary total 
convalescence evaluation for a period of hospitalization from 
December 18, 1991 to December 26, 1991 is not warranted.  

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
veteran to show that the treatment and convalescence in 
question was for a service-connected disability.  The 
evidence of record, summarized above, indicates that he was 
treated for a lumbar spine disability, which is not service-
connected.  


The Board is of course cognizant that the veteran contends 
that his lumbar spine disability should be service connected.  
As noted above, however, service connection has been denied 
for the herniated nucleus pulposus of L5-S1, with failed back 
surgery on a direct basis and as secondary to the service-
connected residuals of a compression fracture of T11 and T12.  
In essence, an award of service connection for the lumbar 
spine disorder is a condition precedent for consideration of 
entitlement to a temporary total disability rating for that 
condition.  Absent service connection for that condition, the 
sought after temporary total disability rating may not be 
granted as a matter of law.

As the veteran does not meet an essential legal requirement 
under the governing regulation -- that the treatment in 
question must have been for a service-connected disability -- 
he has not presented a claim upon which relief can be 
granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the Court held that, in a case where, as here, the law is 
dispositive of the claim, then the claim must, as a matter of 
law, be denied because of the absence of legal merit or lack 
of entitlement under the law.  


Entitlement to a rating in excess of 20 
percent for residuals of a compression 
fracture of T11 and T12.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of a fracture of T11 and T12 is 
currently evaluated as 20 percent disabling under Diagnostic 
Codes 5291-5285. 

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fracture of a vertebra.  Under 
Diagnostic Code 5285 a 60 percent evaluation may be assigned 
for residuals of a fracture of the vertebra without cord 
involvement where there is abnormal mobility requiring neck 
brace (jury mast).  A 100 percent evaluation may be assigned 
for residuals of a fracture of a vertebra with cord 
involvement,  where the veteran is bedridden, or where the 
veteran requires long leg braces.  In other cases, the injury 
is to be rated in accordance with definite limitation of 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  

Diagnostic Code 5291 provides the rating criteria for 
evaluation of a spinal injury based on limitation of motion 
of the dorsal spine.  When limitation of motion is slight, a 
non-compensable disability evaluation is warranted.  When 
limitation of motion of the dorsal spine is moderate or 
severe, a 10 percent disability evaluation is warranted.  A 
10 percent disability evaluation is the schedular maximum 
allowable under Diagnostic Code 5291.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1999) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1999) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).

The Board finds a rating in excess of 20 percent is not 
warranted for the residuals of a compression fracture of T11 
and T12.


There is no evidence of record showing the veteran has 
abnormal mobility requiring neck brace (jury mast).  
Additionally, there is no evidence the compression fracture 
of T11 and T12 with cord involvement or long leg braces.  
While there is evidence showing the veteran was bedridden for 
a period of time, this has been attributed to the nonservice-
connected herniated nucleus pulposus of L5-S1 with failed 
back surgery.  An increased rating is not warranted under 
Diagnostic Code 5285, as the veteran is already in receipt of 
a maximum 10 percent evaluation for demonstrable deformity of 
a vertebral body under this code.  

The Board notes the veteran is currently in receipt of the 
schedular maximum under Diagnostic Code 5291 for evaluation 
of a spinal injury based on limitation of motion of the 
dorsal spine.  An increased rating cannot be assigned unde 
Diagnostic Code 5291.  Together with the 10 percent 
evaluation for demonstrable deformity of a vertebral body, 
the veteran is rated at the maximum considering the 
diagnostic codes applied.

As the veteran is in receipt of the schedular maximum under 
Diagnostic Code 5291, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher rating.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not provide to the veteran the criteria for assignment of 
an extraschedular evaluation, nor did it discuss such 
criteria in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service  might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that a higher evaluation on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) (1999) is not 
appropriate.  The veteran's service-connected residuals of a 
compression fracture of T11 and T12 have not rendered his 
clinical picture unusual or exceptional in nature, have not 
markedly interfered with employment, and have not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
on an extraschedular basis.  

The Board notes the veteran was hospitalized several times at 
private facilities but these hospitalizations were for the 
non-service-connected herniated nucleus pulposus of L5-S1.  
The veteran retired as a result of back problems but this was 
mostly attributed to the nonservice-connected herniated 
nucleus pulposus of L5-S1.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the residuals of a compression fracture 
of T11 and T12.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the residuals of a compression 
fracture of T11 and T12.  38 C.F.R. § 4.7.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for herniated nucleus 
pulposus of L5-S1, with failed back surgery on a direct basis 
and as secondary to the service-connected residuals of a 
compression fracture of T11 and T12 is denied.  

The claim for a temporary total disability rating for a 
period of hospitalization from December 18, 1991 to December 
26, 1991, pursuant to 38 C.F.R. § 4.30, is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of T-11 and T12 is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

